        Case 1:16-cr-00031-BLW Document 76 Filed 02/12/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:16-cr-00031-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  DANIEL ANDREW MILLS,

        Defendants.



                                INTRODUCTION

      Before the Court is Daniel Mills’ Motion for Reduction of Sentence. Dkt.

74. After considering the motion and record, the Court will deny the motion.

                                 BACKGROUND
      In 2017, Mills was convicted of unlawful possession of a firearm and was

sentenced to 100 months incarceration. Mills was arrested after a high-speed chase

and two-hour standoff with officers. PSR, Dkt. 65. When officers searched the

vehicle they found multiple firearms. Mills has an extensive criminal history

including convictions for assault, possession of controlled substances, forgery, and

unlawful possession of a firearm.

      Mills has served approximately 60 months of his sentence. His projected




MEMORANDUM DECISION AND ORDER - 1
           Case 1:16-cr-00031-BLW Document 76 Filed 02/12/21 Page 2 of 4




release date is December 9, 2024. Mills is currently incarcerated at FCI Victorville

Medium II, which has 3 inmates and 5 staff with active COVID-19 infections.

https://www.bop.gov/coronavirus/ (last accessed February 9, 2021). BOP is

actively distributing COVID vaccines and has completely vaccinated 356 inmates

at FCC Victorville. Id.

       Mills is 45 years old and alleges that he suffers from asthma and other

medical conditions.1 Dkt. 74. The PSR noted that Mills was in good physical

condition and did not note any chronic medical conditions.

       While incarcerated Mills has had a mixed record. He has participated in

multiple classes. But, he also has disciplinary actions for possessing narcotics in

June 2020, giving/accepting money and disruptive conduct in 2017, and testing

positive for amphetamines in 2015. Dkt. 74-1.

                                   LEGAL STANDARD
       Mr. Mills seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the




       1
         Mills did not submit any medical records with his motion, so there is no verification of
his asthma. However, as discussed below, even if Mills’ claim is taken as true, he has not
demonstrated extraordinary and compelling reasons for his release.



MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cr-00031-BLW Document 76 Filed 02/12/21 Page 3 of 4




exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                    ANALYSIS

      Mills requested compassionate release from the Warden, which was denied.

His request for an administrative remedy was denied on July 23, 2020. Therefore,

he has exhausted his remedies under § 3582(c)(1)(A) and his motion is ripe for

consideration.

      The § 3553(a) factors do not warrant a reduction of Mills’ sentence. Mills

was arrested after leading police on a high-speed chase and two-hour standoff. He

was in possession of multiple firearms. He has served only 60 months of his 100-

month sentence. Mills has a mixed record while incarcerated, which does not

significantly change the § 3553(a) analysis. Further, the Court cannot find that




MEMORANDUM DECISION AND ORDER - 3
           Case 1:16-cr-00031-BLW Document 76 Filed 02/12/21 Page 4 of 4




Mills would not be a danger to society if released.

       Mills has also not demonstrated extraordinary and compelling reasons

warranting his release. He is 45 years old, he allegedly suffers from asthma, which

puts him at an increased risk of severe symptoms from COVID.2 However, the

number of cases at FCI Victorville has declined and BOP is actively administering

COVID-19 vaccines. Accordingly, the Court will deny Mills’ motion.

                                        ORDER

       IT IS ORDERED that:

   1. Daniel Mills’ Motion for Reduction of Sentence (Dkt. 74) is DENIED.

   2. Daniel Mills’ Ex-Parte Application for Appointment of Counsel (Dkt. 75) is

       DENIED.



                                                 DATED: February 12, 2021


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




       2
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html#chronic-kidney-disease (last accessed January 7, 2021)



MEMORANDUM DECISION AND ORDER - 4
